Exhibit 10.12

 

AIRSPAN NETWORKS, INC.

 

OMNIBUS EQUITY COMPENSATION PLAN



--------------------------------------------------------------------------------

Exhibit 10.12

 

TABLE OF CONTENTS

 

ARTICLE I

   GENERAL PROVISIONS    1

ARTICLE II

   DEFINITIONS    1

ARTICLE III

   ADMINISTRATION    5

ARTICLE IV

   INCENTIVE STOCK OPTIONS    8

ARTICLE V

   NONQUALIFIED STOCK OPTIONS    10

ARTICLE VI

   STOCK APPRECIATION RIGHTS    11

ARTICLE VII

   INCIDENTS OF STOCK OPTIONS AND STOCK RIGHTS    12

ARTICLE VIII

   RESTRICTED STOCK    14

ARTICLE IX

   DEFERRED STOCK    16

ARTICLE X

   STOCK AWARDS    17

ARTICLE XI

   PERFORMANCE SHARES    18

ARTICLE XII

   OTHER STOCK-BASED AWARDS    19

ARTICLE XIII

   ACCELERATION EVENTS    20

ARTICLE XIV

   AMENDMENT AND TERMINATION    22

ARTICLE XV

   MISCELLANEOUS PROVISIONS    23

 



--------------------------------------------------------------------------------

ARTICLE I

 

GENERAL PROVISIONS

 

1.1 The Plan is designed for the benefit of the directors, executives and key
employees of the Company (i) to attract and retain for the Company personnel of
exceptional ability; (ii) to motivate such personnel through added incentives to
make a maximum contribution to greater profitability; (iii) to develop and
maintain a highly competent management team; and (iv) to be competitive with
other companies with respect to executive compensation.

 

1.2 Awards under the Plan may be made to Participants in the form of (i)
Incentive Stock Options; (ii) Nonqualified Stock Options; (iii) Stock
Appreciation Rights; (iv) Restricted Stock; (v) Deferred Stock; (vi) Stock
Awards; (vii) Performance Shares; (viii) Other Stock-Based Awards; and (ix)
other forms of equity-based compensation as may be provided and are permissible
under this Plan and the law.

 

1.3 The Plan shall be effective March 29, 2004 (the “Effective Date”), subject
to the approval of the Plan by a majority of the votes cast by the holders of
the Company’s Common Stock, which may be voted at the next annual or special
shareholder’s meeting. Any Awards granted under the Plan prior to such approval
shall be effective when made (unless otherwise specified by the Committee at the
time of grant) but shall be conditioned on, and subject to, the approval of the
Plan by the Company’s shareholders.

 

ARTICLE II

 

DEFINITIONS

 

Except where the context otherwise indicates, the following definitions apply:

 

2.1 “Acceleration Event” means the occurrence of an event defined in Article
XIII of the Plan.

 

2.2 “Act” means the Securities Exchange Act of 1934, as amended.

 

2.3 “Agreement” means the written agreement evidencing each Award granted to a
Participant under the Plan.

 

2.4 “Award” means an award granted to a Participant in accordance with the
provisions of the Plan, including, but not limited to, a Stock Option, Stock
Right, Restricted or Deferred Stock, Stock Award, Performance Share, Other
Stock-Based Award, or any combination of the foregoing.

 

2.5 “Board” means the Board of Directors of the Company.

 

2.6 “Change in Control” shall have the meaning set forth in Section 13.2 of the
Plan.

 

1



--------------------------------------------------------------------------------

2.7 “Change in Control Price” shall have the meaning set forth in Section 13.7
of the Plan.

 

2.8 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.9 “Committee” means the Compensation Committee of the Board.

 

2.10 “Company” means Airspan Networks, Inc., a Washington Company.

 

2.11 “Deferral Period” means the period commencing on the date an Award of
Deferred Stock is granted and ending on such date as the Committee shall
determine.

 

2.12 “Deferred Stock” means the stock awarded under Article IX of the Plan.

 

2.13 “Disability” means disability as determined under procedures established by
the Committee or in any Award.

 

2.14 “Discount Stock Options” means the Nonqualified Stock Options, which
provide for an exercise price of less than the Fair Market Value of the Stock at
the date of the Award.

 

2.15 “Early Retirement” means retirement from active employment with the
Company, with the express consent of the Committee, pursuant to the early
retirement provisions established by the Committee or in any Award.

 

2.16 “Effective Date” shall have the meaning set forth in Section 1.3 of the
Plan.

 

2.17 “Elective Deferral Period” shall have the meaning set forth in Section 9.3
of the Plan.

 

2.18 “Eligible Participant” means any director, executive or key employee of the
Company, as shall be determined by the Committee, as well as any other person
whose participation the Committee determines is in the best interest of the
Company, subject to limitations as may be provided by the Code, the Act or the
Committee. For purposes of Article IV and Incentive Stock Options that may be
granted hereunder, the term “Eligible Participant” shall be limited to an
executive or other key employee meeting the qualifications for receipt of an
Incentive Stock Option under the provisions of Section 422 of the Code.

 

2.19 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

2.20 “Fair Market Value” means, with respect to any given day, the closing price
of the Stock reported on the Nasdaq National Market tier of The Nasdaq Stock
Market for such day, or if the Stock was not traded on the Nasdaq National
Market tier of The Nasdaq Stock Market on such day, then on the next day on
which the Stock was traded, all as reported by such source as the Committee may
select. The Committee may establish an alternative method of determining Fair
Market Value.

 

2



--------------------------------------------------------------------------------

2.21 “Incentive Stock Option” means a Stock Option granted under Article IV of
the Plan, and as defined in Section 422 of the Code.

 

2.22 “Limited Stock Appreciation Rights” means a Stock Right which is
exercisable only in the event of a Change in Control, as described in Section
6.8 of this Plan, which provides for an amount payable solely in cash, equal to
the excess of the Stock Appreciation Right Fair Market Value of a share of Stock
on the day the Stock Right is surrendered over the price at which a Participant
could exercise a related Stock Option to purchase the share of Stock.

 

2.23 “Nonqualified Stock Option” means a Stock Option granted under Article V of
the Plan.

 

2.24 “Normal Retirement” means retirement from active employment with the
Company or any Subsidiary on or after age 65, or pursuant to such other
requirements as may be established by the Committee or in any Award.

 

2.25 “Option Grant Date” means, as to any Stock Option, the latest of:

 

(a) the date on which the Committee grants the Stock Option to the Participant;

 

(b) the date the Participant receiving the Stock Option becomes an employee of
the Company or its Subsidiaries, to the extent employment status is a condition
of the grant or a requirement of the Code or the Act; or

 

(c) such other date (other than the dates described in (i) and (ii) above) as
the Committee may designate.

 

2.26 “Other Stock-Based Award” means an Award under Article XII of the Plan that
is valued in whole or in part by reference to, or is otherwise based on, Stock.

 

2.27 “Participant” means an Eligible Participant to whom an Award of
equity-based compensation has been granted and who has entered into an Agreement
evidencing the Award.

 

2.28 “Performance Share” means an Award under Article XI of the Plan of a unit
valued by reference to a designated number of shares of Stock, which value may
be paid to the Participant by delivery of such property as the Committee shall
determine, including, without limitation, cash, Stock, or any combination
thereof, upon achievement of such Performance Objectives during the Performance
Period as the Committee shall establish at the time of such Award or thereafter.

 

2.29 “Performance Objectives” shall have the meaning set forth in Article XI of
the Plan.

 

2.30 “Performance Period” shall have the meaning set forth in Article XI of the
Plan.

 

2.31 “Plan” means the Airspan Networks, Inc. Omnibus Equity Compensation Plan,
as amended from time to time.

 

3



--------------------------------------------------------------------------------

2.32 “Related Stock Appreciation Right” shall have the meaning set forth in
Section 6.1 of the Plan.

 

2.33 “Restricted Stock” means an Award of Stock under Article VIII of the Plan,
which Stock is issued with the restriction that the holder may not sell,
transfer, pledge, or assign such Stock and with such other restrictions as the
Committee, in its sole discretion, may impose (including, without limitation,
any restriction on the right to vote such Stock, and the right to receive any
cash dividends), which restrictions may lapse separately or in combination at
such time or times, in installments or otherwise, as the Committee may deem
appropriate.

 

2.34 “Restriction Period” means the period commencing on the date an Award of
Restricted Stock is granted and ending on such date as the Committee shall
determine.

 

2.35 “Retirement” means Normal or Early Retirement.

 

2.36 “Stock” means shares of common stock par value $.003 per share of the
Company, as may be adjusted pursuant to the provisions of Section 3.11.

 

2.37 “Stock Appreciation Right” means a Stock Right, as described in Article VI
of this Plan, which provides for an amount payable in Stock and/or cash, as
determined by the Committee, equal to the excess of the Fair Market Value of a
share of Stock on the day the Stock Right is exercised over the price at which
the Participant could exercise a related Stock Option to purchase the share of
Stock.

 

2.38 “Stock Appreciation Right Fair Market Value” means a value established by
the Committee for the exercise of a Stock Appreciation Right or a Limited Stock
Appreciation Right.

 

2.39 “Stock Award” means an Award of Stock granted in payment of compensation,
as provided in Article X of the Plan.

 

2.40 “Stock Option” means an Award under Article IV or V of the Plan of an
option to purchase Stock. A Stock Option may be either an Incentive Stock Option
or a Nonqualified Stock Option.

 

2.41 “Stock Right” means an Award under Article VI of the Plan. A Stock Right
may be either a Stock Appreciation Right or a Limited Stock Appreciation Right.

 

2.42 “Termination of Employment” means the discontinuance of employment of a
Participant with the Company. The determination of whether a Participant has
discontinued employment shall be made by the Committee in its discretion. In
determining whether a Termination of Employment has occurred, the Committee may
provide that service as a consultant or service with a business enterprise in
which the Company has a significant ownership interest shall be treated as
employment with the Company. The Committee shall have the discretion,
exercisable either at the time the Award is granted or at the time the
Participant terminates employment, to establish as a provision applicable to the
exercise of one or more Awards that during the limited period of exercisability
following Termination of Employment, the Award may be exercised not only with
respect to the number of shares of Stock for which it is exercisable at the time
of the Termination of Employment but also with respect to one or more

 

4



--------------------------------------------------------------------------------

subsequent installments for which the Award would have become exercisable had
the Termination of Employment not occurred.

 

ARTICLE III

 

ADMINISTRATION

 

3.1 This Plan shall be administered by the Committee. Members of the Committee
may vote on any matters affecting the administration of the Plan or the grant of
Awards pursuant to the Plan, except that no such member shall act upon the
granting of an Award to himself or herself, but any such member may be counted
in determining the existence of a quorum at any meeting of the Committee or
Board during which action is taken with respect to the granting of an Award to
such member. The Committee, in its discretion, may delegate to one or more of
its members such of its powers, as it deems appropriate. The Committee also may
limit the power of any member to the extent necessary to comply with Rule 16b-3
under the Act or any other law. The Board, in its discretion, may require that
all or any final actions or determinations by the Committee be made by or be
subject to approval or ratification by the Board before becoming effective. To
the extent all or any decisions, actions, or determinations relating to the
administration of the Plan are made by the Board, the Board shall have all power
and authority granted to the Committee in this Article and otherwise in this
Plan, and for these purposes, all references to the “Committee” herein shall be
deemed to include the Board.

 

3.2 The Committee shall meet at such times and places as it determines. A
majority of its members shall constitute a quorum, and the decision of a
majority of those present at any meeting at which a quorum is present shall
constitute the decision of the Committee. A unanimous consent signed by all of
the members of the Committee shall constitute the decision of the Committee
without necessity, in such event, for holding an actual meeting.

 

3.3 The Committee shall have the exclusive right to interpret, construe and
administer the Plan, to select the persons who are eligible to receive an Award,
and to act in all matters pertaining to the granting of an Award and the
contents of the Agreement evidencing the Award, including, without limitation,
the determination of the number of Stock Options, Stock Rights, shares of Stock
or Performance Shares subject to an Award and the form, terms, conditions and
duration of each Award, and any amendment thereof consistent with the provisions
of the Plan. All acts, determinations and decisions of the Committee made or
taken pursuant to grants of authority under the Plan or with respect to any
questions arising in connection with the administration and interpretation of
the Plan, including the severability of any and all of the provisions thereof,
shall be conclusive, final and binding upon all Participants, Eligible
Participants and their beneficiaries.

 

3.4 The Committee may adopt such rules, regulations and procedures of general
application for the administration of this Plan, as it deems appropriate.

 

3.5 Without limiting the foregoing Sections 3.1, 3.2, 3.3 and 3.4, and
notwithstanding any other provisions of the Plan, the Committee is authorized to
take such action as it determines to be necessary or advisable, and fair and
equitable to Participants, with respect to an Award in the event of an
Acceleration Event as defined in Article XIII. Such action may include, but
shall not be limited to, establishing, amending or waiving the forms, terms,
conditions and duration of an Award and the Award Agreement, so as to provide
for earlier, later, extended or additional

 

5



--------------------------------------------------------------------------------

times for exercise or payments, differing methods for calculating payments,
alternate forms and amounts of payment, an accelerated release of restrictions
or other modifications. The Committee may take such actions pursuant to this
Section 3.5 by adopting rules and regulations of general applicability to all
Participants or to certain categories of Participants, by including, amending or
waiving terms and conditions in an Award and the Award Agreement, or by taking
action with respect to individual Participants.

 

3.6 The aggregate number of shares of Stock, which are reserved for issuance
under the Plan, shall be five million (5,000,000). The aggregate number of
shares of stock reserved for issuance under the plan shall be adjusted in
accordance with Section 3.11.

 

(a) If, for any reason, any shares of Stock or Performance Shares awarded or
subject to purchase under the Plan are not delivered or purchased, or are
reacquired by the Company, for reasons including, but not limited to, a
forfeiture of Restricted Stock or termination, expiration or cancellation of a
Stock Option, Stock Right or Performance Share, or any other termination of an
Award without payment being made in the form of Stock (whether or not Restricted
Stock), such shares of Stock or Performance Shares shall not be charged against
the aggregate number of shares of Stock available for Award under the Plan, and
shall again be available for Award under the Plan.

 

(b) For all purposes under the Plan, each Performance Share awarded shall be
counted as one share of Stock subject to an Award.

 

(c) To the extent a Stock Right granted in connection with a Stock Option is
exercised without payment being made in the form of Stock (whether or not
Restricted Stock), the shares of Stock which otherwise would have been issued
upon the exercise of such related Stock Option shall not be charged against the
aggregate number of shares of Stock subject to an Award under the Plan, and
shall again be available for Award under the Plan.

 

3.7 Each Award granted under the Plan shall be evidenced by a written Award
Agreement. Each Award Agreement shall be subject to and incorporate (by
reference or otherwise) the applicable terms and conditions of the Plan, and any
other terms and conditions (not inconsistent with the Plan) required by the
Committee.

 

3.8 The Company shall not be required to issue or deliver any certificates for
shares of Stock prior to:

 

(a) the listing of such shares on any stock exchange on which the Stock may then
be listed; and

 

(b) the completion of any registration or qualification of such shares of Stock
under any federal or state law, or any ruling or regulation of any government
body which the Company shall, in its discretion, determine to be necessary or
advisable.

 

3.9 All certificates for shares of Stock delivered under the Plan shall also be
subject to such stop-transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Stock is
then listed and any applicable federal or state laws, and the Committee may
cause a legend or legends to be placed on any such certificates to make

 

6



--------------------------------------------------------------------------------

appropriate reference to such restrictions. In making such determination, the
Committee may rely upon an opinion of counsel for the Company.

 

3.10 Subject to the restrictions on Restricted Stock, as provided in Article
VIII of the Plan and in the Restricted Stock Award Agreement, each Participant
who receives an Award of Restricted Stock shall have all of the rights of a
shareholder with respect to such shares of Stock, including the right to vote
the shares to the extent, if any, such shares possess voting rights and receive
dividends and other distributions. Except as provided otherwise in the Plan or
in an Award Agreement, no Participant awarded a Stock Option, Stock Right,
Deferred Stock, Stock Award or Performance Share shall have any right as a
shareholder with respect to any shares of Stock covered by his or her Stock
Option, Stock Right, Deferred Stock, Stock Award or Performance Share prior to
the date of issuance to him or her of a certificate or certificates for such
shares of Stock.

 

3.11 If any reorganization, recapitalization, reclassification, stock split-up,
stock dividend, or consolidation of shares of Stock, merger or consolidation of
the Company or its Subsidiaries or sale or other disposition by the Company or
its Subsidiaries of all or a portion of its assets, any other change in the
Company’s or its Subsidiaries’ corporate structure, or any distribution to
shareholders other than a cash dividend results in the outstanding shares of
Stock, or any securities exchanged therefor or received in their place, being
exchanged for a different number or class of shares of Stock or other securities
of the Company, or for shares of Stock or other securities of any other Company;
or new, different or additional shares or other securities of the Company or of
any other Company being received by the holders of outstanding shares of Stock,
then equitable adjustments shall be made by the Committee in:

 

(a) the limitation of the aggregate number of shares of Stock that may be
awarded as set forth in Sections 3.6, 3.16, and 4.1(e) (to the extent permitted
under Section 422 of the Code) of the Plan;

 

(b) the number of shares and class of Stock that may be subject to an Award, and
which have not been issued or transferred under an outstanding Award;

 

(c) the purchase price to be paid per share of Stock under outstanding Stock
Options and the number of shares of Stock to be transferred in settlement of
outstanding Stock Rights; and

 

(d) the terms, conditions or restrictions of any Award and Award Agreement,
including the price payable for the acquisition of Stock; provided, however,
that all adjustments made as the result of the foregoing in respect of each
Incentive Stock Option shall be made so that such Stock Option shall continue to
be an Incentive Stock Option, as defined in Section 422 of the Code.

 

3.12 In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, the members of the Committee shall be
indemnified by the Company against reasonable expenses, including attorney’s
fees, actually and necessarily incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with the Plan or any Award granted thereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by

 

7



--------------------------------------------------------------------------------

independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment or settlement in any such action, suit or proceeding,
except as to matters as to which the Committee member has been negligent or
engaged in misconduct in the performance of his duties; provided, that within
sixty (60) days after institution of any such action, suit or proceeding, a
Committee member shall in writing offer the Company the opportunity, at its own
expense, to handle and defend the same.

 

3.13 The Committee may require each person purchasing shares of Stock pursuant
to a Stock Option or other Award under the Plan to represent to and agree with
the Company in writing that he is acquiring the shares of Stock without a view
to distribution thereof. The certificates for such shares of Stock may include
any legend, which the Committee deems appropriate to reflect any restrictions on
transfer.

 

3.14 The Committee shall be authorized to make adjustments in a performance
based criteria or in the terms and conditions of other Awards in recognition of
unusual or nonrecurring events affecting the Company or its financial statements
or changes in applicable laws, regulations or accounting principles. The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award Agreement in the manner and to the extent
it shall deem desirable to carry it into effect. In the event the Company (or
any Subsidiary, if applicable) shall assume outstanding employee benefit awards
or the right or obligation to make future such awards in connection with the
acquisition of another Company or business entity, the Committee may, in its
discretion, make such adjustments in the terms of Awards under the Plan as it
shall deem appropriate.

 

3.15 The Committee shall have full power and authority to determine whether, to
what extent and under what circumstances, any Award shall be canceled or
suspended. In particular, but without limitation, all outstanding Awards to any
Participant shall be canceled if (a) the Participant, without the consent of the
Committee, while employed by the Company or after termination of such
employment, becomes associated with, employed by, renders services to, or owns
any interest in (other than any nonsubstantial interest, as determined by the
Committee), any business that is in competition with the Company or with any
business in which the Company has a substantial interest as determined by the
Committee; or (b) is terminated for cause as determined by the Committee.

 

3.16 Subject to the limitations of Section 3.6, the maximum number of shares of
Stock with respect to which an Award or Awards of Stock Options and/or Stock
Rights under the Plan may be granted during any calendar year to any participant
shall be five hundred thousand (500,000) shares.

 

ARTICLE IV

 

INCENTIVE STOCK OPTIONS

 

4.1 Each provision of this Article IV and of each Incentive Stock Option granted
hereunder shall be construed in accordance with the provisions of Section 422 of
the Code, and any provision hereof that cannot be so construed shall be
disregarded. Incentive Stock Options shall be granted only to Eligible
Participants, each of whom may be granted one or more such Incentive Stock
Options at such time or times determined by the Committee following the
Effective Date until ________, 2014, subject to the following conditions:

 

8



--------------------------------------------------------------------------------

(a) The Incentive Stock Option price per share of Stock shall be set in the
Award Agreement, but shall not be less than one hundred percent (100%) of the
Fair Market Value of the Stock at the time of the Option Grant Date.

 

(b) The Incentive Stock Option and its related Stock Right, if any, may be
exercised in full or in part from time to time within ten (10) years from the
Option Grant Date, or such shorter period as may be specified by the Committee
in the Award; provided, that in any event, the Incentive Stock Option and
related Stock Right shall lapse and cease to be exercisable upon, or within such
period following, a Termination of Employment as shall have been determined by
the Committee and as specified in the Incentive Stock Option Award Agreement or
its related Stock Right Award Agreement; provided, however, that such period
following a Termination of Employment shall not exceed three (3) months unless
employment shall have terminated:

 

(i) as a result of death or Disability, in which event, such period shall not
exceed one year after the date of death or Disability; and

 

(ii) as a result of death, if death shall have occurred following a Termination
of Employment and while the Incentive Stock Option or Stock Right was still
exercisable, in which event, such period shall not exceed one year after the
date of death;

 

provided, further, that such period following a Termination of Employment shall
in no event extend the original exercise period of the Incentive Stock Option or
any related Stock Right.

 

(c) The aggregate Fair Market Value, determined as of the Option Grant Date, of
the shares of Stock with respect to which Incentive Stock Options are
exercisable for the first time during any calendar year by any Eligible
Participant shall not exceed one hundred thousand dollars ($100,000); provided,
however, to the extent permitted under Section 422 of the Code:

 

(i) if a Participant’s employment is terminated by reason of death, Disability
or Retirement and the portion of any Incentive Stock Option that is otherwise
exercisable during the post-termination period applied without regard to the one
hundred thousand dollar ($100,000) limitation contained in Section 422 of the
Code is greater than the portion of such option that is immediately exercisable
as an Incentive Stock Option during such post-termination period under Section
422, such excess shall be treated as a Nonqualified Stock Option; and

 

(ii) if the exercise of an Incentive Stock Option is accelerated by reason of an
Acceleration Event, any portion of such Award that is not exercisable as an
Incentive Stock Option by reason of the one hundred thousand dollar ($100,000)
limitation contained in Section 422 of the Code shall be treated as a
Nonqualified Stock Option.

 

(d) Incentive Stock Options shall be granted only to an Eligible Participant
who, at the time of the Option Grant Date, does not own Stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company; provided, however, the foregoing restriction shall not apply if at the
time of the Option Grant Date the option price is at least one hundred ten
percent (110%) of the Fair Market Value of the Stock subject to the Incentive
Stock Option and such Incentive Stock Option by its terms is not exercisable
after the expiration of five (5) years from the Option Grant Date.

 

9



--------------------------------------------------------------------------------

(e) The Committee may adopt any other terms and conditions which it determines
should be imposed for the Incentive Stock Option to qualify under Section 422 of
the Code, as well as any other terms and conditions not inconsistent with this
Article IV as determined by the Committee.

 

4.2 The Committee may at any time offer to buy out for a payment in cash, Stock,
Deferred Stock or Restricted Stock an Incentive Stock Option previously granted,
based on such terms and conditions as the Committee shall establish and
communicate to the Participant at the time that such offer is made.

 

4.3 If the Incentive Stock Option Award Agreement so provides, the Committee may
require that all or part of the shares of Stock to be issued upon the exercise
of an Incentive Stock Option shall take the form of Deferred or Restricted
Stock, which shall be valued on the date of exercise, as determined by the
Committee, on the basis of the Fair Market Value of such Deferred Stock or
Restricted Stock determined without regard to the deferral limitations and/or
forfeiture restrictions involved.

 

ARTICLE V

 

NONQUALIFIED STOCK OPTIONS

 

5.1 One or more Stock Options may be granted as Nonqualified Stock Options to
Eligible Participants to purchase shares of Stock at such time or times
determined by the Committee, following the Effective Date, subject to the terms
and conditions set forth in this Article V.

 

5.2 The Nonqualified Stock Option price per share of Stock shall be established
in the Award Agreement and may be less than one hundred percent (100%) of the
Fair Market Value at the time of the grant, or at such later date as the
Committee shall determine.

 

5.3 The Nonqualified Stock Option and its related Stock Right, if any, may be
exercised in full or in part from time to time within such period as may be
specified by the Committee or in the Award Agreement; provided, that, in any
event, the Nonqualified Stock Option and the related Stock Right shall lapse and
cease to be exercisable upon, or within such period following, Termination of
Employment as shall have been determined by the Committee and as specified in
the Nonqualified Stock Option Award Agreement or Stock Right Award Agreement;
provided, however, that such period following Termination of Employment shall
not exceed three (3) months unless employment shall have terminated:

 

(a) as a result of Retirement or Disability, in which event, such period shall
not exceed one year after the date of Retirement or Disability, or within such
longer period as the Committee may specify; and

 

(b) as a result of death, or if death shall have occurred following a
Termination of Employment and while the Nonqualified Stock Option or Stock Right
was still exercisable, in which event, such period may exceed one year after the
date of death, as provided by the Committee or in the Award Agreement.

 

10



--------------------------------------------------------------------------------

5.4 The Nonqualified Stock Option Award Agreement may include any other terms
and conditions not inconsistent with this Article V or with Article VII, as
determined by the Committee.

 

ARTICLE VI

 

STOCK APPRECIATION RIGHTS

 

6.1 A Stock Appreciation Right may be granted to an Eligible Participant in
connection with an Incentive Stock Option or a Nonqualified Stock Option granted
under Article IV or Article V of this Plan (a “Related Stock Appreciation
Right”), or may be granted independent of any related Incentive or Nonqualified
Stock Option.

 

6.2 A Related Stock Appreciation Right shall entitle a holder of a Stock Option,
within the period specified for the exercise of the Stock Option, to surrender
the unexercised Stock Option (or a portion thereof) and to receive in exchange
therefor a payment in cash or shares of Stock having an aggregate value equal to
the amount by which the Fair Market Value of each share of Stock exceeds the
Stock Option price per share of Stock, times the number of shares of Stock under
the Stock Option, or portion thereof, which is surrendered.

 

6.3 Each Related Stock Appreciation Right granted hereunder shall be subject to
the same terms and conditions as the related Stock Option, including limitations
on transferability, if any, and shall be exercisable only to the extent such
Stock Option is exercisable and shall terminate or lapse and cease to be
exercisable when the related Stock Option terminates or lapses. The grant of a
Related Stock Appreciation Right related to an Incentive Stock Option must be
concurrent with the grant of the Incentive Stock Option. With respect to
Nonqualified Stock Options, the grant of a Related Stock Appreciation Right
either may be concurrent with the grant of the Nonqualified Stock Option, or
subsequent to the grant of the Nonqualified Stock Option, in connection with a
Nonqualified Stock Option previously granted under Article V, which is
unexercised and has not terminated or lapsed.

 

6.4 The Committee shall have the sole discretion to determine, in each case
whether the payment with respect to the exercise of a Stock Appreciation Right
shall be made in the form of all cash, all Stock, or any combination thereof. If
payment is to be made in Stock, the number of shares of Stock shall be
determined based on the Fair Market Value of the Stock on the date of exercise
of the Stock Appreciation Right. If the Committee elects to make full payment in
Stock, no fractional shares of Stock shall be issued and cash payments shall be
made in lieu of fractional shares.

 

6.5 The Committee shall have sole discretion as to the timing of any payment
made in cash, Stock, or a combination thereof upon exercise of a Stock
Appreciation Right. Payment may be made in a lump sum, in annual installments or
may be otherwise deferred and the Committee shall have sole discretion to
determine whether any deferred payments may bear amounts equivalent to interest
or cash dividends.

 

6.6 Upon the exercise of a Related Stock Appreciation Right, the number of
shares of Stock subject to exercise under any related Stock Option shall
automatically be reduced by the number of shares of Stock represented by the
Stock Option or portion thereof which is surrendered.

 

11



--------------------------------------------------------------------------------

6.7 The Committee, in its sole discretion, may also provide that, in the event
of a Change in Control, the amount to be paid upon the exercise of a Stock
Appreciation Right or Limited Stock Appreciation Right shall be based on the
Change in Control Price, subject to such terms and conditions as the Committee
may specify at grant.

 

6.8 In its sole discretion, the Committee may grant Limited Stock Appreciation
Rights under this Article VI. Limited Stock Appreciation Rights shall become
exercisable only in the event of a Change in Control, subject to such terms and
conditions as the Committee, in its sole discretion, may specify at grant. Such
Limited Stock Appreciation Rights shall be settled solely in cash. A Limited
Stock Appreciation Right shall entitle the holder of the related Stock Option to
surrender such Stock Option, or any portion thereof, to the extent unexercised,
in respect of the number of shares of Stock as to which such Limited Stock
Appreciation Right is exercised, and to receive a cash payment equal to the
difference between (a) the Stock Appreciation Right Fair Market Value (at the
date of surrender) of a share of Stock for which the surrendered Stock Option or
portion thereof is then exercisable, and (b) the price at which a Participant
could exercise a related Stock Option to purchase the share of Stock. Such Stock
Option shall, to the extent so surrendered, thereupon cease to be exercisable. A
Limited Stock Appreciation Right shall be subject to such further terms and
conditions as the Committee shall, in its sole discretion, deem appropriate.

 

ARTICLE VII

 

INCIDENTS OF STOCK OPTIONS AND STOCK RIGHTS

 

7.1 Each Stock Option and Stock Right shall be granted subject to such terms and
conditions, if any, not inconsistent with this Plan, as shall be determined by
the Committee, including any provisions as to continued employment as
consideration for the grant or exercise of such Stock Option or Stock Right and
any provisions which may be advisable to comply with applicable laws,
regulations or rulings of any governmental authority.

 

7.2 An Incentive Stock Option and its related Stock Right, if any, shall not be
transferable by the Participant other than by will or by the laws of descent and
distribution, and shall be exercisable during the lifetime of the Participant
only by him or by his guardian or legal representative. A Nonqualified Stock
Option and its related Stock Right, if any, shall be subject to the
transferability and exercisability restrictions of the immediately preceding
sentence unless otherwise determined by the Committee, in its sole discretion,
and set forth in the applicable Award Agreement.

 

7.3 Shares of Stock purchased upon exercise of a Stock Option shall be paid for
in such amounts, at such times and upon such terms as shall be determined by the
Committee, subject to limitations set forth in the Stock Option Award Agreement.
Without limiting the foregoing, the Committee may establish payment terms for
the exercise of Stock Options which permit the Participant to deliver shares of
Stock (or other evidence of ownership of Stock satisfactory to the Company) with
a Fair Market Value equal to the exercise price of the Stock Option as payment.

 

7.4 No cash dividends shall be paid on shares of Stock subject to unexercised
Stock Options. The Committee may provide, however, that a Participant to whom a
Stock Option has been granted which is exercisable in whole or in part at a
future time shall be entitled to receive

 

12



--------------------------------------------------------------------------------

an amount per share equal in value to the cash dividends, if any, paid per share
on issued and outstanding Stock, as of the dividend record dates occurring
during the period between the date of the grant and the time each such share of
Stock is delivered pursuant to exercise of such Stock Option or the related
Stock Right. Such amounts (herein called “dividend equivalents”) may, in the
discretion of the Committee, be:

 

(a) paid in cash or Stock either from time to time prior to, or at the time of
the delivery of, such Stock, or upon expiration of the Stock Option if it shall
not have been fully exercised; or

 

(b) converted into contingently credited shares of Stock (with respect to which
dividend equivalents may accrue) in such manner, at such value, and deliverable
at such time or times, as may be determined by the Committee. Such Stock
(whether delivered or contingently credited) shall be charged against the
limitations set forth in Section 3.6.

 

7.5 The Committee, in its sole discretion, may authorize payment of interest
equivalents on dividend equivalents which are payable in cash at a future time.

 

7.6 In the event of death or Disability, the Committee, with the consent of the
Participant or his legal representative, may authorize payment, in cash or in
Stock, or partly in cash and partly in Stock, as the Committee may direct, of an
amount equal to the difference at the time between the Fair Market Value of the
Stock subject to a Stock Option and the exercise price of the Option in
consideration of the surrender of the Stock Option.

 

7.7 If a Participant is required to pay to the Company an amount with respect to
income and employment tax withholding obligations in connection with exercise of
a Nonqualified Stock Option and/or with respect to certain dispositions of Stock
acquired upon the exercise of an Incentive Stock Option, the Committee, in its
discretion and subject to such rules as it may adopt, may permit the Participant
to satisfy the obligation, in whole or in part, by making an irrevocable
election that a portion of the total Fair Market Value of the shares of Stock
subject to the Nonqualified Stock Option and/or with respect to certain
dispositions of Stock acquired upon the exercise of an Incentive Stock Option,
be paid in the form of cash in lieu of the issuance of Stock and that such cash
payment be applied to the satisfaction of the withholding obligations. The
amount to be withheld shall not exceed the statutory minimum Federal and State
income and employment tax liability arising from the Stock Option exercise
transaction.

 

7.8 The Committee may permit the voluntary surrender of all or a portion of any
Stock Option granted under the Plan to be conditioned upon the granting to the
Participant of a new Stock Option for the same or a different number of shares
of Stock as the Stock Option surrendered, or may require such voluntary
surrender as a condition precedent to a grant of a new Stock Option to such
Participant. Subject to the provisions of the Plan, such new Stock Option shall
be exercisable at the same price, during such period and on such other terms and
conditions as are specified by the Committee at the time the new Stock Option is
granted. Upon surrender, the Stock Options surrendered shall be canceled and the
shares of Stock previously subject to them shall be available for the grant of
Awards under the Plan.

 

13



--------------------------------------------------------------------------------

ARTICLE VIII

 

RESTRICTED STOCK

 

8.1 Restricted Stock Awards may be made to certain Participants as an incentive
for the performance of future services that will contribute materially to the
successful operation of the Company. Awards of Restricted Stock may be made
either alone, in addition to or in conjunction with other Awards granted under
the Plan and/or cash payments made outside of the Plan.

 

8.2 With respect to Awards of Restricted Stock, the Committee shall:

 

(a) determine the purchase price, if any, to be paid for such Restricted Stock,
which may be equal to or less than par value and may be zero, subject to such
minimum consideration as may be required by applicable law;

 

(b) determine the length of the Restriction Period;

 

(c) determine any restrictions applicable to the Restricted Stock such as
service or performance, other than those set forth in this Article VIII;

 

(d) determine if the restrictions shall lapse as to all shares of Restricted
Stock at the end of the Restriction Period or as to a portion of the shares of
Restricted Stock in installments during the Restriction Period; and

 

(e) determine if dividends and other distributions on the Restricted Stock are
to be paid currently to the Participant or withheld by the Company for the
account of the Participant.

 

8.3 Awards of Restricted Stock must be accepted within a period of sixty (60)
days (or such shorter periods as the Committee may specify at grant) after the
date of the Award of Restricted Stock, by executing a Restricted Stock Award
Agreement and paying whatever price (if any) is required.

 

The prospective recipient of a Restricted Stock Award shall not have any rights
with respect to such Award, unless such recipient has executed a Restricted
Stock Award Agreement and has delivered a fully executed copy thereof to the
Committee, and has otherwise complied with the applicable terms and conditions
of such Award.

 

8.4 Except when the Committee determines otherwise, or as otherwise provided in
the Restricted Stock Award Agreement, if a Participant terminates employment
with the Company for any reason before the expiration of the Restriction Period,
all shares of Restricted Stock still subject to restriction shall be forfeited
by the Participant and shall be reacquired by the Company.

 

8.5 Except as otherwise provided in this Article VIII, no shares of Restricted
Stock received by a Participant shall be sold, exchanged, transferred, pledged,
hypothecated or otherwise disposed of during the Restriction Period.

 

14



--------------------------------------------------------------------------------

8.6 To the extent not otherwise provided in a Restricted Stock Award Agreement,
in cases of death, Disability or Retirement or in cases of special
circumstances, the Committee, if it finds that a waiver would be appropriate,
may elect to waive any or all remaining restrictions with respect to such
Participant’s Restricted Stock.

 

8.7 In the event of hardship or other special circumstances of a Participant
whose employment with the Company is involuntarily terminated (other than for
cause), the Committee may waive in whole or in part any or all remaining
restrictions with respect to any or all of the Participant’s Restricted Stock,
based on such factors and criteria as the Committee may deem appropriate.

 

8.8 The certificates representing shares of Restricted Stock may either:

 

(a) be held in custody by the Company until the Restriction Period expires or
until restrictions thereon otherwise lapse, and the Participant shall deliver to
the Company a stock power endorsed in blank relating to the Restricted Stock;
and/or

 

(b) be issued to the Participant and registered in the name of the Participant,
and shall bear an appropriate restrictive legend and shall be subject to
appropriate stop-transfer orders.

 

8.9 Except as provided in this Article VIII, a Participant receiving a
Restricted Stock Award shall have, with respect to the shares of Restricted
Stock covered by any Award, all of the rights of a shareholder of the Company,
including the right to vote the shares to the extent, if any, such shares
possess voting rights, and the right to receive any dividends; provided,
however, the Committee may require that any dividends on such shares of
Restricted Stock shall be automatically deferred and reinvested in additional
Restricted Stock subject to the same restrictions as the underlying Award, or
may require that dividends and other distributions on Restricted Stock shall be
withheld by the Company for the account of the Participant. The Committee shall
determine whether interest shall be paid on amounts withheld, the rate of any
such interest, and the other terms applicable to such withheld amounts.

 

8.10 If and when the Restriction Period expires without a prior forfeiture of
the Restricted Stock subject to such Restriction Period, unrestricted
certificates for such shares shall be delivered to the Participant.

 

8.11 In order to better ensure that Award grants actually reflect the
performance of the Company and the service of the Participant, the Committee may
provide, in its sole discretion, for a tandem performance-based or other Award
designed to guarantee a minimum value, payable in cash or Stock to the recipient
of a Restricted Stock Award, subject to such performance, future service,
deferral and other terms and conditions as may be specified by the Committee.

 

ARTICLE IX

 

DEFERRED STOCK

 

9.1 Shares of Deferred Stock (together with cash dividend equivalents, if so
determined by the Committee) may be issued either alone or in addition to other
Awards granted

 

15



--------------------------------------------------------------------------------

under the Plan in the discretion of the Committee. The Committee shall determine
the individuals to whom, and the time or times at which, such Awards will be
made, the number of shares to be awarded, the price (if any) to be paid by the
recipient of a Deferred Stock Award, the time or times within which such Awards
may be subject to forfeiture, and all other conditions of the Awards. The
Committee may condition Awards of Deferred Stock upon the attainment of
specified performance goals or such other factors or criteria as the Committee
may determine.

 

9.2 Deferred Stock Awards shall be subject to the following terms and
conditions:

 

(a) Subject to the provisions of this Plan and the applicable Deferred Stock
Award Agreement, Deferred Stock Awards may not be sold, transferred, pledged,
assigned or otherwise encumbered during the Deferral Period. At the expiration
of the Deferral Period (or the Elective Deferral Period defined in Section 9.3),
share certificates shall be delivered to the Participant, or his legal
representative, in a number equal to the number of shares of Stock covered by
the Deferred Stock Award. Notwithstanding the foregoing, based on service,
performance and/or such other factors or criteria as the Committee may
determine, the Committee, at or after the date of the grant, may accelerate the
vesting of all or any part of any Deferred Stock Award and/or waive the deferral
limitations for all or any part of such Deferred Stock Award.

 

(b) Unless otherwise determined by the Committee, amounts equal to any dividends
that would have been payable during the Deferral Period with respect to the
number of shares of Stock covered by a Deferred Stock Award if such shares of
Stock had been outstanding shall be automatically deferred and deemed to be
reinvested in additional Deferred Stock, subject to the same deferral
limitations as the underlying Deferred Stock Award.

 

(c) Except to the extent otherwise provided in this Plan or in the applicable
Deferred Stock Award Agreement, upon Termination of Employment during the
Deferral Period for a given Award, the Deferred Stock covered by such Award
shall be forfeited by the Participant; provided, however, the Committee may
provide for accelerated vesting in the event of Termination of Employment due to
death, Disability or Retirement, or in the event of hardship or other special
circumstances as the Committee deems appropriate.

 

(d) The Committee may require that a designated percentage of the total Fair
Market Value of the shares of Deferred Stock held by one or more Participants be
paid in the form of cash in lieu of the issuance of Stock and that such cash
payment be applied to the satisfaction of the federal and state income and
employment tax withholding obligations that arise at the time the Deferred Stock
becomes free of all restrictions. The designated percentage shall be equal to
the income and employment tax withholding rate in effect at the time under
federal and applicable state laws.

 

(e) The Committee may provide one or more Participants subject to the mandatory
cash payment with an election to receive an additional percentage of the total
value of the Deferred Stock in the form of a cash payment in lieu of the
issuance of Deferred Stock. The additional percentage shall not exceed the
difference between fifty percent (50%) and the designated percentage cash
payment.

 

(f) The Committee may impose such further terms and conditions on partial cash
payments with respect to Deferred Stock as it deems appropriate.

 

16



--------------------------------------------------------------------------------

9.3 A Participant may elect to further defer receipt of Deferred Stock for a
specified period or until a specified event (the “Elective Deferral Period”),
subject in each case to the Committee’s approval and to such terms as are
determined by the Committee. Subject to any exceptions adopted by the Committee,
such election must generally be made at least twelve (12) months prior to
completion of the Deferral Period for the Deferred Stock Award in question (or
for the applicable installment of such an Award).

 

9.4 Each Award shall be confirmed by, and subject to the terms of, a Deferred
Stock Award Agreement.

 

9.5 In order to better ensure that the Award actually reflects the performance
of the Company and the service of the Participant, the Committee may provide, in
its sole discretion, for a tandem performance-based or other Award designed to
guarantee a minimum value, payable in cash or Stock to the recipient of a
Deferred Stock Award, subject to such performance, future service, deferral and
other terms and conditions as may be specified by the Committee.

 

ARTICLE X

 

STOCK AWARDS

 

10.1 A Stock Award shall be granted only in payment of compensation that has
been earned or as compensation to be earned, including, without limitation,
compensation awarded concurrently with or prior to the grant of the Stock Award.

 

10.2 For the purposes of this Plan, in determining the value of a Stock Award,
all shares of Stock subject to such Stock Award shall be valued at not less than
one hundred percent (100%) of the Fair Market Value of such shares of Stock on
the date such Stock Award is granted, regardless of whether or when such shares
of Stock are issued or transferred to the Participant and whether or not such
shares of Stock are subject to restrictions which affect their value.

 

10.3 Shares of Stock subject to a Stock Award may be issued or transferred to
the Participant at the time the Stock Award is granted, or at any time
subsequent thereto, or in installments from time to time, as the Committee shall
determine. If any such issuance or transfer shall not be made to the Participant
at the time the Stock Award is granted, the Committee may provide for payment to
such Participant, either in cash or shares of Stock, from time to time or at the
time or times such shares of Stock shall be issued or transferred to such
Participant, of amounts not exceeding the dividends which would have been
payable to such Participant in respect of such shares of Stock (as adjusted
under Section 3.11) if such shares of Stock had been issued or transferred to
such Participant at the time such Stock Award was granted. Any issuance payable
in shares of Stock under the terms of a Stock Award, at the discretion of the
Committee, may be paid in cash on each date on which delivery of shares of Stock
would otherwise have been made, in an amount equal to the Fair Market Value on
such date of the shares of Stock which would otherwise have been delivered.

 

10.4 A Stock Award shall be subject to such terms and conditions, including,
without limitation, restrictions on the sale or other disposition of the Stock
Award or of the shares of Stock issued or transferred pursuant to such Stock
Award, as the Committee shall determine;

 

17



--------------------------------------------------------------------------------

provided, however, that upon the issuance or transfer of shares pursuant to a
Stock Award, the Participant, with respect to such shares of Stock, shall be and
become a shareholder of the Company fully entitled to receive dividends, to vote
to the extent, if any, such shares possess voting rights and to exercise all
other rights of a shareholder except to the extent otherwise provided in the
Stock Award. Each Stock Award shall be evidenced by a written Award Agreement in
such form as the Committee shall determine.

 

ARTICLE XI

 

PERFORMANCE SHARES

 

11.1 Awards of Performance Shares may be made to certain Participants as an
incentive for the performance of future services that will contribute materially
to the successful operation of the Company. Awards of Performance Shares may be
made either alone, in addition to or in tandem with other Awards granted under
the Plan and/or cash payments made outside of the Plan.

 

11.2 With respect to Awards of Performance Shares, which may be issued for no
consideration or such minimum consideration as is required by applicable law,
the Committee shall:

 

(a) determine and designate from time to time those Participants to whom Awards
of Performance Shares are to be made;

 

(b) determine the performance period (the “Performance Period”) and/or
performance objectives (the “Performance Objectives”) applicable to such Awards;

 

(c) determine the form of settlement of a Performance Share; and

 

(d) generally determine the terms and conditions of each such Award. At any
date, each Performance Share shall have a value equal to the Fair Market Value,
determined as set forth in Section 2.15.

 

11.3 Performance Periods may overlap, and Participants may participate
simultaneously with respect to Performance Shares for which different
Performance Periods are prescribed.

 

11.4 The Committee shall determine the Performance Objectives of Awards of
Performance Shares. Performance Objectives may vary from Participant to
Participant and between Awards and shall be based upon such performance criteria
or combination of factors as the Committee may deem appropriate, including for
example, but not limited to, minimum earnings per share or return on equity. If
during the course of a Performance Period there shall occur significant events
which the Committee expects to have a substantial effect on the applicable
Performance Objectives during such period, the Committee may revise such
Performance Objectives.

 

11.5 The Committee shall determine for each Participant the number of
Performance Shares which shall be paid to the Participant if the applicable
Performance Objectives are exceeded or met in whole or in part.

 

18



--------------------------------------------------------------------------------

11.6 If a Participant terminates service with the Company during a Performance
Period because of death, Disability, Retirement or under other circumstances in
which the Committee in its discretion finds that a waiver would be appropriate,
that Participant, as determined by the Committee, may be entitled to a payment
of Performance Shares at the end of the Performance Period based upon the extent
to which the Performance Objectives were satisfied at the end of such period and
pro rated for the portion of the Performance Period during which the Participant
was employed by the Company; provided, however, the Committee may provide for an
earlier payment in settlement of such Performance Shares in such amount and
under such terms and conditions as the Committee deems appropriate or desirable.
If a Participant terminates service with the Company during a Performance Period
for any other reason, then such Participant shall not be entitled to any payment
with respect to that Performance Period unless the Committee shall otherwise
determine.

 

11.7 Each Award of a Performance Share shall be paid in whole shares of Stock,
or cash, or a combination of Stock and cash as the Committee shall determine,
with payment to be made as soon as practicable after the end of the relevant
Performance Period.

 

11.8 The Committee shall have the authority to approve requests by Participants
to defer payment of Performance Shares on terms and conditions approved by the
Committee and set forth in a written Award Agreement between the Participant and
the Company entered into in advance of the time of receipt or constructive
receipt of payment by the Participant.

 

ARTICLE XII

 

OTHER STOCK-BASED AWARDS

 

12.1 Other awards of Stock and other awards that are valued in whole or in part
by reference to, or are otherwise based on, Stock (“Other Stock-Based Awards”),
including, without limitation, convertible preferred stock, convertible
debentures, exchangeable securities, phantom stock and Stock awards or options
valued by reference to book value or performance, may be granted either alone or
in addition to or in tandem with Stock Options, Stock Rights, Restricted Stock,
Deferred Stock or Stock Awards granted under the Plan and/or cash awards made
outside of the Plan. Subject to the provisions of the Plan, the Committee shall
have authority to determine the Eligible Participants to whom and the time or
times at which such Awards shall be made, the number of shares of Stock subject
to such Awards, and all other conditions of the Awards. The Committee also may
provide for the grant of shares of Stock upon the completion of a specified
Performance Period. The provisions of Other Stock-Based Awards need not be the
same with respect to each recipient.

 

12.2 Other Stock-Based Awards made pursuant to this Article XII shall be subject
to the following terms and conditions:

 

(a) Subject to the provisions of this Plan and the Award Agreement, shares of
Stock subject to Awards made under this Article XII may not be sold, assigned,
transferred, pledged or otherwise encumbered prior to the date on which the
shares are issued, or, if later, the date on which any applicable restriction,
performance or deferral period lapses.

 

(b) Subject to the provisions of this Plan and the Award Agreement and unless
otherwise determined by the Committee at the time of the Award, the recipient of
an Award

 

19



--------------------------------------------------------------------------------

under this Article XII shall be entitled to receive, currently or on a deferred
basis, interest or dividends or interest or dividend equivalents with respect to
the number of shares covered by the Award, as determined at the time of the
Award by the Committee, in its sole discretion, and the Committee may provide
that such amounts (if any) shall be deemed to have been reinvested in additional
Stock or otherwise reinvested.

 

(c) Any Award under this Article XII and any Stock covered by any such Award
shall vest or be forfeited to the extent so provided in the Award Agreement, as
determined by the Committee, in its sole discretion.

 

(d) Upon the Participant’s Retirement, Disability or death, or in cases of
special circumstances, the Committee may, in its sole discretion, waive in whole
or in part any or all of the remaining limitations imposed hereunder (if any)
with respect to any or all of an Award under this Article XII.

 

(e) Each Award under this Article XII shall be confirmed by, and subject to the
terms of, an Award Agreement.

 

(f) Stock (including securities convertible into Stock) issued on a bonus basis
under this Article XII may be issued for no cash consideration.

 

12.3 Other Stock-Based Awards may include a phantom stock Award, which is
subject to the following terms and conditions:

 

(a) The Committee shall select the Eligible Participants who may receive phantom
stock Awards. The Eligible Participant shall be awarded a phantom stock unit,
which shall be the equivalent to a share of Stock.

 

(b) Under an Award of phantom stock, payment shall be made on the dates or dates
as specified by the Committee or as stated in the Award Agreement and phantom
stock Awards may be settled in cash, Stock, or some combination thereof.

 

(c) The Committee shall determine such other terms and conditions of each Award
as it deems necessary in its sole discretion.

 

ARTICLE XIII

 

ACCELERATION EVENTS

 

13.1 For the purposes of the Plan, an Acceleration Event shall occur in the
event of a “Change in Control”.

 

13.2 A “Change in Control” shall be deemed to have occurred if:

 

(a) Any “Person” as defined in Section 3(a)(9) of the Act, including a “group”
(as that term is used in Sections 13(d)(3) and 14(d)(2) of the Act), but
excluding the Company and any employee benefit plan sponsored or maintained by
the Company and (including any trustee of such plan acting as trustee) who:

 

20



--------------------------------------------------------------------------------

(i) makes a tender or exchange offer for any shares of the Company’s Stock (as
defined below) pursuant to which any shares of the Company’s Stock are purchased
(an “Offer”); or

 

(ii) together with its “affiliates” and “associates” (as those terms are defined
in Rule 12b-2 under the Act) becomes the “Beneficial Owner” (within the meaning
of Rule 13d-3 under the Act) of at least fifty percent (50%) of the Company’s
Stock (an “Acquisition”);

 

(b) The shareholders of the Company approve a definitive agreement or plan (i)
to merge or consolidate the Company with or into another Company and (x) the
Company shall not be the surviving corporation or (y) the Company shall be the
surviving corporation and in connection therewith, all or part of the
outstanding stock shall be changed into or exchanged for stock or other
securities of any other Person or cash or any other property, (ii) to sell or
otherwise dispose of 50% or more of its assets, or (iii) to liquidate the
Company;

 

(c) The Company shall be a party to a statutory share exchange with any other
Person after which the Company is a subsidiary of any other Person; or

 

(d) When, as a result of, or in connection with, any tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing, the individuals who, prior to such
transaction, constitute the Board (the “Incumbent Directors”) cease for any
reason other than death to constitute at least a majority thereof.

 

13.3 Upon the occurrence of an Acceleration Event, the Committee may, in its
discretion, declare that all then outstanding Performance Shares with respect to
which the applicable Performance Period has not been completed shall be paid as
soon as practicable as follows:

 

(a) all Performance Objectives applicable to the Award of Performance Shares
shall be deemed to have been satisfied to the extent necessary to result in
payment of one hundred percent (100%) of the Performance Shares covered by the
Award; and

 

(b) the applicable Performance Period shall be deemed to have ended on the date
of the Acceleration Event;

 

(c) the payment to the Participant shall be the amount determined either by the
Committee, in its sole discretion, or in the manner stated in the Award
Agreement. This amount shall then be multiplied by a fraction, the numerator of
which is the number of full calendar months of the applicable Performance Period
that have elapsed prior to the date of the Acceleration Event, and the
denominator of which is the total number of months in the original Performance
Period; and

 

(d) upon the making of any such payment, the Award Agreement as to which it
relates shall be deemed canceled and of no further force and effect.

 

13.4 Upon the occurrence of an Acceleration Event, the Committee, in its
discretion, may declare that 50% of all then outstanding Stock Options not
previously exercisable and

 

21



--------------------------------------------------------------------------------

vested as immediately exercisable and fully vested, in whole or in part.
Notwithstanding the foregoing sentence, the percentage of outstanding Stock
Options which may become immediately exercisable and fully vested upon the
Acceleration Event may, in the Committee’s discretion, be higher or lower than
50%.

 

13.5 Upon the occurrence of an Acceleration Event, the Committee, in its
discretion, may declare the restrictions applicable to Awards of Restricted
Stock, Deferred Stock or Other Stock- Based Awards to have lapsed, in which case
the Company shall remove all restrictive legends and stop-transfer orders
applicable to the certificates for such shares of Stock, and deliver such
certificates to the Participants in whose names they are registered.

 

13.6 The value of all outstanding Stock Option, Stock Rights, Restricted Stock,
Deferred Stock, Performance Shares, Stock Awards and Other Stock-Based Awards,
in each case to the extent vested, shall, unless otherwise determined by the
Committee in its sole discretion at or after grant but prior to any Change in
Control, be cashed out on the basis of the “Change in Control Price,” as defined
in Section 13.9 as of the date such Change in Control is determined to have
occurred or such other date as the Committee may determine prior to the Change
in Control.

 

13.7 For purposes of Section 13.7, “Change in Control Price” means the highest
price per share of Stock paid in any transaction reported on the Nasdaq National
Market tier of The Nasdaq Stock Market, or paid or offered in any bona fide
transaction related to a Potential or actual Change in Control of the Company at
any time during the sixty (60) day period immediately preceding the occurrence
of the Change in Control, in each case as determined by the Committee except
that, in the case of Incentive Stock Options and Stock Appreciation Rights (or
Limited Stock Appreciation Rights) relating to such Incentive Stock Options,
such price shall be based only on transactions reported for the date on which
the optionee exercises such Stock Appreciation Rights (or Limited Stock
Appreciation Rights).

 

ARTICLE XIV

 

AMENDMENT AND TERMINATION

 

14.1 The Board, upon recommendation of the Committee, or otherwise, at any time
and from time to time, may amend or terminate the Plan as may be necessary or
desirable to implement or discontinue this Plan or any provision thereof. No
amendment, without approval by the Company’s shareholders, shall:

 

(a) alter the group of persons eligible to participate in the Plan;

 

(b) except as provided in Sections 3.6 and 3.11, increase the maximum number of
shares of Stock or Stock Options or Stock Rights which are available for Awards
under the Plan or increase the maximum number of shares with respect to which
Stock Options or Stock Rights may be granted to any employee under the Plan;

 

(c) extend the period during which Incentive Stock Option Awards may be granted
beyond June 12, 2006;

 

22



--------------------------------------------------------------------------------

(d) limit or restrict the powers of the Board and the Committee with respect to
the administration of this Plan; or

 

(e) change any of the provisions of this Article XIV.

 

14.2 No amendment to or discontinuance of this Plan or any provision thereof by
the Board or the shareholders of the Company shall, without the written consent
of the Participant, adversely affect, as shall be determined by the Committee,
any Award theretofore granted to such Participant under this Plan; provided,
however, the Committee retains the right and power to:

 

(a) annul any Award if the Participant competes against the Company or any
Subsidiary or is terminated for cause as determined by the Committee;

 

(b) provide for the forfeiture of shares of Stock or other gain under an Award
as determined by the Committee for competing against the Company or any
Subsidiary; and

 

(c) convert any outstanding Incentive Stock Option to a Nonqualified Stock
Option.

 

14.3 If an Acceleration Event has occurred, no amendment or termination shall
impair the rights of any person with respect to an outstanding Award as provided
in Article XIII.

 

ARTICLE XV

 

MISCELLANEOUS PROVISIONS

 

15.1 Nothing in the Plan or any Award granted hereunder shall confer upon any
Participant any right to continue in the employ of the Company (or to serve as a
director thereof) or interfere in any way with the right of the Company to
terminate his or her employment at any time. Unless specifically provided
otherwise, no Award granted under the Plan shall be deemed salary or
compensation for the purpose of computing benefits under any employee benefit
plan or other arrangement of the Company or its Subsidiaries for the benefit of
its employees unless the Company shall determine otherwise. No Participant shall
have any claim to an Award until it is actually granted under the Plan. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall, except as otherwise provided by the Committee,
be no greater than the right of an unsecured general creditor of the Company.
All payments to be made hereunder shall be paid from the general funds of the
Company, and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as provided in
Article VIII with respect to Restricted Stock and except as otherwise provided
by the Committee.

 

15.2 The Company may make such provisions and take such steps as it may deem
necessary or appropriate for the withholding of any taxes which the Company or
any Subsidiary is required by any law or regulation of any governmental
authority, whether federal, state or local, domestic or foreign, to withhold in
connection with any Stock Option or the exercise thereof, any Stock Right or the
exercise thereof, or in connection with any other type of equity- based
compensation provided hereunder or the exercise thereof, including, but not
limited to, the withholding of payment of all or any portion of such Award or
another Award under this Plan

 

23



--------------------------------------------------------------------------------

until the Participant reimburses the Company for the amount the Company is
required to withhold with respect to such taxes, or canceling any portion of
such Award or another Award under this Plan in an amount sufficient to reimburse
itself for the amount it is required to so withhold, or selling any property
contingently credited by the Company for the purpose of paying such Award or
another Award under this Plan, in order to withhold or reimburse itself for the
amount it is required to so withhold.

 

15.3 The Plan and the grant of Awards shall be subject to all applicable federal
and state laws, rules, and regulations and to such approvals by any government
or regulatory agency as may be required. Any provision herein relating to
compliance with Rule 16b-3 under the Act shall not be applicable with respect to
participation in the Plan by Participants who are not subject to Section 16(b)
of the Act.

 

15.4 The terms of the Plan shall be binding upon the Company, its Subsidiaries,
and their successors and assigns.

 

15.5 Neither a Stock Option, Stock Right, nor any other type of equity-based
compensation provided for hereunder, shall be transferable except as provided
for herein. If any Participant makes such a transfer in violation hereof, any
obligation of the Company shall forthwith terminate.

 

15.6 This Plan and all actions taken hereunder shall be governed by the laws of
the State of North Carolina, except to the extent preempted by ERISA.

 

15.7 The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payments not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver shares of Stock or payments in lieu of or with respect to Awards
hereunder; provided, however, that, unless the Committee otherwise determines
with the consent of the affected Participant, the existence of such trusts or
other arrangements is consistent with the “unfunded” status of the Plan.

 

15.8 Each Participant exercising an Award hereunder agrees to give the Committee
prompt written notice of any election made by such Participant under Section
83(b) of the Code, or any similar provision thereof.

 

15.9 If any provision of this Plan or an Award Agreement is or becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or any Award Agreement under any law deemed applicable by
the Committee, such provision shall be construed or deemed amended to conform to
applicable laws or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award Agreement, it shall be stricken and the remainder of the Plan or the
Award Agreement shall remain in full force and effect.

 

AIRSPAN NETWORKS, INC.

 

By: ___________________________________

      Authorized Officer

 

ATTEST:

 

(Corporate Seal)

 

 

___________________________________

Secretary

 

24